Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 1 of 8 PageID #: 137




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BORISLAV CUCKOVIC,                                   )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )    Case No. 1:19-cv-02578-TWP-TAB
                                                      )
 RICHARD BROWN,                                       )
                                                      )
                               Respondent.            )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        This matter is before the Court on pro se Petitioner Borislav Cuckovic's ("Mr. Cuckovic")

 Petition for a Writ of Habeas Corpus challenging his conviction in prison disciplinary case WVD

 17-10-0025 (Dkt. 1). For the reasons explained in this Entry, Mr. Cuckovic's petition must be

 denied.

                                             I.   OVERVIEW

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v.

 Jordan, 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th

 Cir. 2018). The due process requirement is satisfied with: 1) the issuance of at least 24 hours

 advance written notice of the charge; 2) a limited opportunity to call witnesses and present

 evidence to an impartial decision maker; 3) a written statement articulating the reasons for the

 disciplinary action and the evidence justifying it; and 4) "some evidence in the record" to support

 the finding of guilt. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also

 Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).
Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 2 of 8 PageID #: 138




                           II. THE DISCIPLINARY PROCEEDING

        This habeas action concerns Mr. Cuckovic's disciplinary conviction on June 15, 2018, for

 trafficking in violation of Code 113. Mr. Cuckovic was found guilty at a disciplinary hearing, but

 the Indiana Department of Correction ("IDOC") later vacated his disciplinary conviction and

 sanctions and set the matter for rehearing. Mr. Cuckovic's habeas petition concerns only the

 rehearing.

        On September 27, 2017, Officer Travis Davis wrote the following report of investigation:

        On 9/27/2017, Officer Aaron McQuaid was stopped before entering the facility by
        Office of Investigation and Intelligence (OII) staff. During an interview with
        McQuaid, he admitted to bringing in 50 suboxone strips for $500 to Offender
        Borislav Cuckovic #221558. Before McQuaid admitted this, his vehicle was
        searched by OII staff. During the search, 2 cell phones were found. McQuaid
        admitted the 2nd cell phone was purchased, so he could communicate with a person
        on the streets who was associated with Cuckovic. McQuaid stated the person went
        by the name "Lulu" and McQuaid described him as a black male. McQuaid stated
        he met Lulu in the oil section at the Vincennes Walmart on Sept 9, 2017. This
        corresponds with a text found on the 2nd phone from number 1-812-457-4802. The
        text stated, "I'm 22 miles away". McQuaid stated that was Lulu's phone number and
        the only number on the phone. Another text sent to Lulu from McQuaid on 9/25/17,
        stated "Did bullet ever get at you? About the next drop?". McQuaid identified
        "Bullet" as the nickname for offender Cuckovic. This nickname has been associated
        with Cuckovic in past cases and is also listed on his Security Threat Group profile
        as his nickname. Lulu replies back to McQuaid, "Na not yet did the last one go
        alright" and McQuaid responds "It went Great".

        McQuaid admitted to wrapping the suboxone in saran wrap and placing it in his
        belly button. He stated when he arrived in GHU, where Cuckovic is housed, he
        placed the suboxone in a toilet paper and handed it to Cuckovic.

 (Dkt. 12-3.)

        On June 4, 2018, Officer Davis wrote the following conduct report charging Mr. Cuckovic

 with trafficking: "On 9/27/17, during an interview in the Office of Investigations and Intelligence,

 Officer Aaron McQuaid admitted to trafficking in to the facility 50 suboxone strips giving the

 strips to offender Borislav Cuckovic #221558. See attached investigation report for my detailed

 evidence and support of the incident." (Dkt. 12-1.)


                                                  2
Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 3 of 8 PageID #: 139




         WVD 17-10-0025 proceeded to a hearing on June 15, 2018. (Dkt. 12-8.) According to the

 hearing officer's report, Mr. Cuckovic made the following statement in his defense: "There is no

 actual evidence that connects me to McQuaid. No drugs found, no large amounts of money on my

 account, passed piss test. The only connection is his word against mine. More than one Bullet."

 (Dkt. 12-8 at 1.) The same report indicates that the hearing officer reviewed the following

 evidence: the conduct report, the report of investigation, eight pictures of the cell phone messages

 described in the report of investigation, a video recording of McQuaid's OII interview, Mr.

 Cuckovic's statement, a list of inmates' security threat group nicknames and bed locations, and

 confirmation of McQuaid's post assignment. Id.

         The hearing officer found Mr. Cuckovic guilty and provided the following explanation:

         DHO viewed OII interview with McQuaid. Offender was always referred to as
         "Cuckovic" during interview. Offender received copies of cell phone text, video
         summary, DHO confirmed Ofc. McQuaid was assigned to GHU at time offender
         was housed in GHU (place of incident)

         DHO reviewed STG Moniker, identified 2 other "Bullett"—OIS bed locations
         revealed (1) never housed in GHU (1) transfer from WVE 2015. The fact that Ofc.
         McQuaid implicated himself criminally to a crime with specific ID to "Cuckovic"

         Guilty

 Id. at 1, 2.

         The hearing officer assessed sanctions, including the loss of 180 days' earned credit time

 and a demotion in credit-earning class. Id. at 1. Mr. Cuckovic's administrative appeals were

 unsuccessful. (Dkts. 12-11, 12-12.)

                                         III. ANALYSIS

         Mr. Cuckovic challenges his disciplinary conviction on three grounds. First, he says, no

 physical evidence supported the hearing officer's decision. Second, Officer Davis wrote a new

 conduct report after WVD 17-10-0025 was set for rehearing rather than reissuing the original



                                                  3
Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 4 of 8 PageID #: 140




 conduct report. Finally, Mr. Cuckovic argues that he was wrongly denied video evidence. For the

 reasons discussed below, none of these arguments present a basis for habeas relief.

 A.     Sufficiency of the Evidence

        Mr. Cuckovic argues that his disciplinary conviction lacked sufficient evidentiary support

 because no evidence proved that he trafficked suboxone. As Mr. Cuckovic notes, he was never

 found to be in possession of the drugs, and no evidence confirmed conclusively that he

 communicated with McQuaid or Lulu. Instead, Mr. Cuckovic states, the hearing officer found him

 guilty based entirely on McQuaid's word.

        "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it and

 demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274. The "some evidence"

 standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles,

 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any evidence in the

 record that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455–

 56 (emphasis added). See also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The

 some evidence standard . . . is satisfied if there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.") (citation and quotation marks omitted).

        Mr. Cuckovic's own argument—that he was found guilty based entirely on McQuaid's

 word—demonstrates that "some evidence" supported his conviction. The report of investigation

 documents that McQuaid was caught bringing suboxone into the prison and that he stated he was

 bringing it to Mr. Cuckovic. This alone is "some evidence" supporting the hearing officer's guilty

 finding.

        Additionally, McQuaid's testimony was not the only evidence of Mr. Cuckovic's guilt. The

 record includes extensive information about communications among McQuaid, Lulu, and "Bullet."




                                                   4
Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 5 of 8 PageID #: 141




 Moreover, the hearing officer independently confirmed that Mr. Cuckovic was the only inmate

 known as "Bullet" in the unit where he lived and McQuaid worked.

        Mr. Cuckovic raises numerous rational evidentiary challenges to the hearing officer's

 decision—that he was never found with drugs, that he never tested positive for using drugs, and

 more. The hearing officer might reasonably have found Mr. Cuckovic innocent based on those

 arguments. But this Court may not "reweigh the evidence underlying the hearing officer's

 decision" or "look to see if other record evidence supports a contrary finding." Rhoiney, 723 F.

 App'x at 348 (citing Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000)). Because "some

 evidence" supports the hearing officer's decision, it had all the evidentiary support due process

 required.

 B.     Revision of Conduct Report

        Mr. Cuckovic argues that he was denied due process because the conduct report presented

 to the hearing officer during the rehearing was different from the conduct report that initiated the

 original disciplinary proceeding. It is not clear what due process right Mr. Cuckovic believes this

 violated, but the law makes clear that it is not a ground for habeas corpus relief.

        To the extent Mr. Cuckovic alleges that differences between the first and second conduct

 reports weaken the strength of the evidence against him, the Court has already found that sufficient

 evidence supported his disciplinary conviction.

        To the extent Mr. Cuckovic alleges that revising the conduct report violated a rule

 established by the prison or the IDOC, such a violation does not deprive an inmate of due process.

 See, e.g., Sandin v. Conner, 515 U.S. 472, 481–82 (1995) (prison policies are "primarily designed

 to guide correctional officials in the administration of a prison" and not "to confer rights on

 inmates."); Estelle v. McGuire , 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no




                                                   5
Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 6 of 8 PageID #: 142




 basis for federal habeas relief."); Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008)

 (rejecting challenges to prison disciplinary proceeding because, "[i]nstead of addressing any

 potential constitutional defect, all of [the petitioner's] arguments relate to alleged departures from

 procedures outlined in the prison handbook that have no bearing on his right to due process");

 Rivera v. Davis, 50 F. App'x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal

 regulations has no constitutional import—and nothing less warrants habeas corpus review.").

        Finally, to the extent Mr. Cuckovic alleges that revising the conduct report violated his

 constitutional protection against double jeopardy, "double jeopardy protections do not attach in

 prison disciplinary proceedings." Portee v. Vannatta, 105 F. App'x 855, 858 (7th Cir. 2004).

 C.     Denial of Video Evidence

        Mr. Cuckovic argues in his reply that the prison staff did not "show the video of the day

 that the offending officer gave" him the contraband, "nor did they have it in the report." (Dkt. 18

 at 3.) It is unclear whether Mr. Cuckovic refers to the video of Officer McQuaid's interview (which

 has been filed ex parte in this action), surveillance video of Mr. Cuckovic's exchange with Officer

 McQuaid (which is not described anywhere in the record), or both. Regardless, this argument is

 problematic for several reasons.

        First and foremost "[a]rguments raised for the first time in a reply brief are waived."

 Stechauner v. Smith, 852 F.3d 708, 721 (7th Cir. 2017).

        Moreover, Mr. Cuckovic did not raise the denial of video evidence as a ground for relief

 in his administrative appeals, so he is barred from raising it in this habeas action. (See Dkt. 12-

 11); Wilson-El v. Finnan, 263 F. App'x 503, 506 (7th Cir. 2008) ("A petitioner is generally required

 to exhaust all of his available administrative remedies before seeking a writ of habeas corpus in

 federal court. If the petitioner fails to do so and the opportunity to raise that claim in state




                                                   6
Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 7 of 8 PageID #: 143




 administrative proceedings has lapsed, the petitioner has procedurally defaulted his claim, and a

 federal court is precluded from reviewing the merits of his habeas petition.") (internal citations

 omitted).

        Finally, the right to present evidence to an impartial decisionmaker extends only to

 material, exculpatory evidence. Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011). Evidence is

 exculpatory if it undermines or contradicts the finding of guilt, see id., and it is material if

 disclosing it creates a "reasonable probability" of a different result, Toliver v. McCaughtry, 539

 F.3d 766, 780–81 (7th Cir. 2008). To the extent Mr. Cuckovic argues he was wrongly denied

 video of Officer McQuaid's interview, he seeks evidence that is not exculpatory. The Court has

 reviewed the video in camera, and it is accurately described in Officer Davis' report of

 investigation (Dkt. 12-3), and the hearing officer's video summary (Dkt. 12-9). The interview

 video does not include evidence that undermines Mr. Cuckovic's disciplinary conviction or raises

 any probability of a different result.

                                          IV. CONCLUSION

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. Mr. Cuckovic's petition does not identify any arbitrary

 action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

 relief he seeks. Accordingly, Mr. Cuckovic's Petition for a Writ of Habeas Corpus (Dkt. [1]), must

 be DENIED and the action DISMISSED with prejudice.

        Mr. Cuckovic's motion requesting information on the status of this case, (Dkt. [22]), is

 GRANTED with the issuance of this Order. Mr. Cuckovic's Motion to Produce Respondent's

 Evidence Exhibit "G" That is Maintained Under Seal, (Dkt. [25]), is DENIED for the reasons

 discussed in Part III(C) above.




                                                 7
Case 1:19-cv-02578-TWP-TAB Document 26 Filed 07/08/20 Page 8 of 8 PageID #: 144




        Judgment consistent with this Entry shall now issue.

        SO ORDERED.

 Date: 7/8/2020

 DISTRIBUTION:

 Borislav Cuckovic, #221558
 Westville Correctional Facility
 Inmate Mail/Parcels
 5501 South 1100 West
 Westville, Indiana 46391

 Marjorie H. Lawyer-Smith
 INDIANA ATTORNEY GENERAL'S OFFICE
 marjorie.lawyer-smith@atg.in.gov




                                                8
